UDALL, Justice.
This case is in all essential details identical with Scott v. Wasielewski, 88 Ariz. -, 357 P.2d 614. Both we and counsel have treated them as companion cases. Petitioner in this case was injured and after a hearing and some litigation was placed in the status of temporary partial disability with a finding that his condition was stationary. Before entering a final order as to petitioner’s loss of earning capacity, the Commission conducted a thorough investigation employing private investigators. After an appropriate hearing the Commission concluded that the claims of petitioner were fraudulent and entered a final order denying him further compensation.
Although the parties involved are different, it was stipulated that the facts are in all material respects identical. For the reasons given in Scott v. Wasielewski, supra, the award of the Commission is affirmed,
STRUCKMEYER, C. J., and PHELPS and BERNSTEIN, JJ., concur.